                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  JAIME JENSEN,                                       Case No. 17-cv-03193-VC
                  Plaintiff,
                                                      ORDER RE HEARING ON MOTION
           v.                                         TO CERTIFY CLASS
  NATROL, LLC,
                  Defendant.



        The plaintiff should file, by 8:00 p.m. on Wednesday, January 22, 2020, a draft proposed
jury instruction and verdict form for each of (1) the proposed nationwide class, and (2) the
proposed multi-state class.
        The parties should also be prepared to discuss at the hearing whether it would be
appropriate to certify a class that excludes persons who fall into the 0.00138% of the population
with biotin-related disorders. The idea would be that potential class members would be asked to
self-identify if they fall into that category.

        IT IS SO ORDERED.


Dated: January 21, 2020
                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
